    Case 20-12453             Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55          Desc Main
                                                Document     Page 1 of 9



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                           )                              Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                              Case No. 20-12453
(ICARUS)                         )
                                 )                              Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

            NOTICE OF APPLICATION TO AUTHORIZE THE RETENTION AND
            EMPLOYMENT OF CLARK HILL PLC AS BANKRUPTCY COUNSEL

        PLEASE TAKE NOTICE that on July 14, 2020 at 10:30 a.m. (prevailing Central Time)
 or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack B.
 Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,
 Chicago, Illinois, or before any other judge who may be sitting in his place and stead, and present
 the Application to Authorize the Retention and Employment of Clark Hill PLC as Bankruptcy
 Counsel (the “Application”), at which time and place you may appear if you so desire

        THIS MOTION WILL BE PRESENTED AND HEARD TELEPHONICALLY. No
 personal appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
 account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Order No. 20-03, any
 party that objects to the relief sought in the Motion must file a Notice of Objection no later than
 two (2) business days before the date of presentment. Please be advised that if a Notice of
 Objection is not timely filed, the Court may grant the Motion without a hearing before the date of
 presentment.


  Dated: July 7, 2020                                    Respectfully submitted,

                                                        BHF CHICAGO HOUSING GROUP B, LLC
                                                        (ICARUS)

                                                         By: /s/ Kevin H. Morse
                                                                  One of Its Proposed Attorneys

                                                        Scott N. Schreiber (#06191042)
                                                        Kevin H. Morse (#06297244)
                                                        Samuel J. Tallman (#06322843)
                                                        CLARK HILL PLC
                                                        130 East Randolph Street | Suite 3900



 ClarkHill\98306\397691\223927218.v1-7/7/20
  Case 20-12453              Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55   Desc Main
                                               Document     Page 2 of 9



                                                       Chicago, Illinois 60601
                                                       T: (312) 985-5595
                                                       F: (312) 985-5984
                                                       sschreiber@clarkhill.com
                                                       kmorse@clarkhill.com
                                                       stallman@clarkhill.com




ClarkHill\98306\397691\223927218.v1-7/7/20
    Case 20-12453             Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55     Desc Main
                                                Document     Page 3 of 9



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                           )                              Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                              Case No. 20-12453
(ICARUS)                         )
                                 )                              Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

          APPLICATION TO AUTHORIZE THE RETENTION AND EMPLOYMENT OF
                   CLARK HILL PLC AS BANKRUPTCY COUNSEL
      ________________________________________________________________________

           BHF Chicago Housing Group B, LLC (Icarus), debtor and debtor in possession

 (collectively, “Debtor”), by and through its undersigned counsel, hereby submits this application

 (the “Application”) for the entry of an order authorizing the retention and employment of Scott N.

 Schreiber, Kevin H. Morse, Chad M. Poznansky, Samuel J. Tallman of Clark Hill PLC

 (collectively, “Clark Hill”) as bankruptcy counsel to the Debtor nunc pro tunc to June 15, 2020.

 The Debtor relies upon the Declaration of Scott N. Schreiber, attached as Exhibit A, and the

 Declaration of Andrew Belew filed as Docket No. 4. In support of the Application, the Debtor

 states as follows:

                                                      Jurisdiction

           1.        This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334.

 Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.        The consideration of this Application is a core proceeding pursuant to 28 U.S.C.

 §157(b).

           3.        The statutory predicates for the relief requested herein are sections 327(a), 328(a)

 and 1107(b) of title 11, United States Code (the “Bankruptcy Code”), Rules 2014(a) and 2016(b)

 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Local Rule 2016-1.
                                                           1
 ClarkHill\98306\397691\223927218.v1-7/7/20
    Case 20-12453            Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55               Desc Main
                                               Document     Page 4 of 9



                                               Preliminary Statement1

          4.        On June 15, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtor continues to manage its financial affairs as a debtor-in-possession.

No trustee, examiner or committee has been appointed in this Chapter 11 Case.

          5.        The nature of the Debtor’s business and the factual background relating to the

Debtor’s commencement of this Chapter 11 case is set forth in detail in the Declaration of Andrew

Belew in Support of Chapter 11 Petition, First-Day Motions, and Certain Second Tier Motions

(the “Belew Declaration”) filed on June 15, 2020 as ECF No. 4, and expressly incorporated herein

by reference.

          6.        After analyzing the ramifications of filing the Chapter 11 case, and alternatives

thereto, the Debtor believes the Chapter 11 case will afford the Debtor the best means of

preserving the value of the Property, while securing a purchaser that will stabilize the Property for

the community and existing tenants. The Chapter 11 case stands to protect the claims and interests

of the Debtor’s tenants, creditors, the community, and other parties in interest.

          7.        The Debtor believes that any significant delay in embarking upon a sale process is

likely to have a material adverse effect on the value of the Property given the deteriorating state of

the Property and inability to financially respond to the needs of the few remaining tenants.

                                                  Relief Requested

          8.        By this Application, the Debtor respectfully requests that this Court enter an order

authorizing the Debtor to employ and retain Clark Hill as its bankruptcy counsel, retroactive to

June 15, 2020, pursuant to section 327(a) of the Bankruptcy Code.


1Capitalized terms used in this Preliminary Statement but not defined herein shall have the meanings set forth in the
Belew Declaration.
                                                         2
ClarkHill\98306\397691\223927218.v1-7/7/20
  Case 20-12453              Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55          Desc Main
                                               Document     Page 5 of 9



          9.        The Debtor seeks to retain Clark Hill as its bankruptcy counsel because (a) the firm

is knowledgeable as to the facts of this case, the interested parties and all relevant information

regarding the Debtor; and (b) the firm has extensive general experience and knowledge in the field

of debtor’s and creditors’ rights and business reorganizations under chapter 11 of the Bankruptcy

Code. Accordingly, the Debtor believes that Clark Hill is well-qualified to represent it in this

chapter 11 case as its bankruptcy counsel.

                                                Scope of Employment

          10.       The Debtor requires the services of Clark Hill to represent and assist the Debtor in

carrying out its duties as debtor in possession. The Debtor expects that Clark Hill will be called

upon to render various professional services, including, but not limited to, the following:

                    (a)       providing legal advice with respect to the Debtor’s powers and duties as
                              debtors in possession in the management of their assets;

                    (b)       providing legal advice with respect to the Debtor’s obligations to taxing
                              bodies and other government agencies;

                    (c)       pursuing the sale of the Debtor’s property, including, without limitation,
                              approval of bid procedures, review and evaluation of alternative bids,
                              negotiations with parties, administration of an auction, appearance at sale
                              hearings;

                    (d)       providing all real estate services related to the transaction, sale, and transfer
                              of the Debtor’s assets;

                    (e)       pursuing confirmation of a plan and approval of a disclosure statement;

                    (f)       preparing, on behalf of the Debtor, all necessary applications, motions,
                              answers, orders, reports and other legal papers as required by applicable
                              bankruptcy or non-bankruptcy law, as dictated by the demands of the cases,
                              or as required by the Court, and representing the Debtor in any hearings or
                              proceedings related thereto;

                    (g)       appearing in Court and protecting the interests of the Debtor before the
                              Court; and



                                                         3
ClarkHill\98306\397691\223927218.v1-7/7/20
  Case 20-12453              Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55    Desc Main
                                               Document     Page 6 of 9



                    (h)       performing all other legal services for the Debtor which may be necessary
                              and proper in this case.

                                                   Compensation

          11.       Section 327(a) of the Bankruptcy Code authorizes the employment of an attorney

to represent the debtor in possession in carrying out the debtor in possession’s duties. See 11 U.S.C.

§ 327(a). Section 328(a) of the Bankruptcy Code authorizes the compensation of a professional

employed under § 327(a) “on any reasonable terms and conditions of employment,” including on

an hourly basis. 11 U.S.C. §328(a). The Debtor will require Clark Hill to render extensive legal

services, the cost of which cannot be estimated. Subject to this Court's approval and in accordance

with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of this

Court and other procedures that may be fixed by this Court, the Debtor requests that Clark Hill be

compensated on an hourly basis, plus reimbursement of the actual and necessary expenses Clark

Hill incurs.

          12.       Clark Hill has advised the Debtor that the hourly rates applicable to the principal

attorneys proposed to represent the Debtor are as follows:

                    (a)       Scott N. Schreiber             $775.00 per hour
                    (b)       Kevin H. Morse                 $650.00 per hour
                    (c)       Chad M. Poznansky              $580.00 per hour
                    (d)       Samuel J. Tallman              $425.00 per hour

Other persons employed by Clark Hill will render services to the Debtor as needed. Generally,

Clark Hill’s hourly rates are in the following ranges: Attorneys: $350.00 - $990.00 per hour and

Paralegals: $150.00 – $275.00 per hour. The Debtor understands that the hourly rates set forth

above are subject to periodic adjustments in the ordinary course of Clark Hill’s business, as the

market may require or due to other conditions.

          13.       Those expenses for which Clark Hill ordinarily and customarily charges clients


                                                         4
ClarkHill\98306\397691\223927218.v1-7/7/20
    Case 20-12453            Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55                Desc Main
                                               Document     Page 7 of 9



include, but are not limited to, mail and express mail charges, special or hand delivery charges,

document processing, photocopying services at $0.10 per page, courier services, overnight

deliveries, docket and court filing fees, court reporting charges, and any other incidental costs

advanced by the firm specifically for this matter.

                                               Retainer and Carve-Out

          14.       Clark Hill has already performed an in-depth review of likely professional services

necessary to represent the Debtor. This review led Clark Hill to negotiate the use of $150,000

prepetition from the Earnest Money, deemed the “Earned Earnest Money.” On April 13, 2020,

Saybrook Municipal Opp Fund VI LP, the stalking horse bidder, transferred the $150,000 Earned

Earnest Money to Clark Hill. The Earned Earnest Money is non-recourse as to Clark Hill.

Additionally, the Trustee agreed to the payment of the Earned Earnest Money to Clark Hill. Clark

Hill has no obligation to repay the Earned Earnest Money. Saybrook will only be repaid the Earned

Earnest Money from the proceeds of an alternative transaction as a superpriority administrative

expense claim senior to all other administrative expense claims, and prior to any recovery by the

Trustee under Section 364(c)(1) of the Bankruptcy Code. For the avoidance of doubt, the Earned

Earnest Money repayment shall only maintain superpriority administrative expense status against

the proceeds of any Alternative Transaction and not against the Debtor’s bankruptcy estate. Clark

Hill is holding the balance of the Earned Earnest Money, $16,159.00, in its client trust account.

          15.       Clark Hill will be further negotiating, on behalf of all administrative claimants, the

establishment of an “Administrative Claim Fund” that will pay for all administrative claims in the

case, including, without limitation, all allowed fees and costs of all professionals, including Clark

Hill, any committee counsel appointed in this case, and the U.S. Trustee Quarterly Fees.2 The


2The Debtor anticipates that certain customary closing costs for the sale of the Property will be borne by the Trustee
and paid from proceeds outside the Administrative Claim Fund.
                                                          5
ClarkHill\98306\397691\223927218.v1-7/7/20
  Case 20-12453              Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55           Desc Main
                                               Document     Page 8 of 9



Administrative Claim Fund is intended to cover all fees and costs necessary in the Chapter 11 case

or, if unable to cover all administrative claims, the administrative claimants shall share pro rata in

the Administrative Claim Fund. After application of the balance of the Earned Earnest Money,

the remainder of Clark Hill’s fees and costs shall be paid from the Administrative Claim Fund.

                                          Clark Hill PLC Does Not Hold
                                        Or Represent Any Adverse Interest

          16.       The Declaration of Scott N. Schreiber, a member of Clark Hill, is attached hereto

as Exhibit A.

          17.       To the best of the Debtor’s knowledge and based upon and except as set forth in

Mr. Schreiber’s Declaration:

                    a.        Clark Hill does not hold or represent any interest adverse to the Debtor’s
                              chapter 11 estate.

                    b.        Clark Hill is a “disinterested person” as such term is defined in section
                              101(14) of the Bankruptcy Code.

                              (1)       Clark Hill is not a creditor, an equity security holder, or an insider
                                        of the Debtor.

                              (2)       Clark Hill is not and was not, within 2 years before the Petition
                                        Date, a director, officer, or employee of the Debtor.

                              (3)       Clark Hill does not have an interest materially adverse to the interest
                                        of the Debtor’s estate or of any class of creditors or equity security
                                        holders, by reason of any direct or indirect relationship to,
                                        connection with, or interest in, the Debtor, or for any other reason.

To the best of the Debtor’s knowledge, Clark Hill does not have any connections with the Debtor,

its creditors, any other parties in interest, its attorneys and accountants, the United States trustee,

or any person employed in the office of the United States trustee, except as set forth in Mr.

Schreiber’s Declaration.




                                                           6
ClarkHill\98306\397691\223927218.v1-7/7/20
  Case 20-12453              Doc 38          Filed 07/07/20 Entered 07/07/20 14:37:55          Desc Main
                                               Document     Page 9 of 9



                                                       Notice

          18.       Notice of this Application has been given to (a) the Office of the United States

Trustee of this District; (b) counsel to Trustee; (c) any receiver(s) in possession of the property;

(d) the City of Chicago; (e) the twenty (20) largest unsecured creditors of the Debtor; and (f) all

parties who have filed appearances or requested notices through the Court’s CM/ECF system

          WHEREFORE, the Debtor respectfully requests that this Court enter the attached order (i)

authorizing the Debtor to retain and employ Clark Hill PLC as its bankruptcy counsel, nunc pro

tunc to the Petition Date; and (ii) granting such other relief as this Court may deem just and proper.




 Dated: July 7, 2020                                    Respectfully submitted,

                                                        BHF CHICAGO HOUSING GROUP B, LLC
                                                        (ICARUS)

                                                        By: /s/ Kevin H. Morse
                                                                 One of Its Proposed Attorneys

                                                       Scott N. Schreiber (#06191042)
                                                       Kevin H. Morse (#06297244)
                                                       Samuel J. Tallman (#06322843)
                                                       CLARK HILL PLC
                                                       130 East Randolph Street | Suite 3900
                                                       Chicago, Illinois 60601
                                                       T: (312) 985-5595
                                                       F: (312) 985-5984
                                                       sschreiber@clarkhill.com
                                                       kmorse@clarkhill.com
                                                       stallman@clarkhill.com




                                                          7
ClarkHill\98306\397691\223927218.v1-7/7/20
